     Case 2:15-cv-02537-TLN-CKD Document 84 Filed 05/18/20 Page 1 of 2



 1   BRUCE A. KILDAY (S.B. 066415)
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ (S.B. 286902)
 3      Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants COUNTY OF YOLO, YOLO COUNTY SHERIFF’S OFFICE,
 8   EDWARD PRIETO, HECTOR BAUTISTA, REIKO MATSUMURA and GARY
     HALLENBECK
 9
10                                 UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA
12
     MARIA VARGAS, MARTIN VARGAS,      )                  Case No.: 2:15-cv-02537-TLN-CKD
13   ANGELICA VARGAS, AUGUSTIN         )
     VARGAS, ARNULFO BERMUDEZ, JORGE   )                  STIPULATION FOR DISMISSAL OF
14   VARGAS and PEDRO GARCIA,          )                  EDWARD PRIETO, HECTOR
15                                     )                  BAUTISTA, REIKO MATSUMURA AND
                           Plaintiffs, )                  GARY HALLENBECK WITH
16                                     )                  PREJUDICE AND ORDER
                       vs.             )
17                                     )
18   COUNTY OF YOLO, YOLO COUNTY       )
     SHERIFF’S OFFICE, EDWARD PRIETO,  )
19   HECTOR BAUTISTA, REIKO            )
     MATSUMURA, GARY HALLENBECK and )
20   DOES 1 TO 50,                     )
21                                     )
                           Defendants. )
22
23           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs MARIA VARGAS,

24   MARTIN        VARGAS,        ANGELICA     VARGAS,        AUGUSTIN       VARGAS,       ARNULFO

25   BERMUDEZ, JORGE VARGAS and PEDRO GARCIA and Defendants EDWARD PRIETO,

26   HECTOR BAUTISTA, REIKO MATSUMURA and GARY HALLENBECK, by and through

27   their attorneys of record, that this action be dismissed in its entirety with prejudice, as to all

28   individual defendants, pursuant to Fed.R.Civ.P.41(a).


                                                    -1-
      STIPULATION FOR DISMISSAL OF EDWARD PRIETO, HECTOR BAUTISTA, REIKO MATSUMURA and
                         GARY HALLENBECK WITH PREJUDICE AND ORDER
     Case 2:15-cv-02537-TLN-CKD Document 84 Filed 05/18/20 Page 2 of 2



 1          IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,
 2   including all attorneys’ fees.
 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
      Dated: May 15, 2020                       ANGELO, KILDAY & KILDUFF, LLP
 5
 6                                                     /s/ Bruce A. Kilday
                                                By:_________________________________
 7                                                 BRUCE A. KILDAY
                                                   Attorneys for Defendants
 8
 9
10
11    Dated: May 15, 2020                       LAW OFFICES OF MARK E. MERIN

12                                              /s/ Mark E. Merin (as authorized on 5/15/20)
                                                By: ________________________________
13
                                                   MARK E. MERIN
14                                                 Attorney for Plaintiffs
15
16
17
18                                         ORDER

19   IT IS SO ORDERED.

20
21   Date: May 15, 2020
                                                     Troy L. Nunley
22                                                   United States District Judge
23
24
25
26
27
28

                                              -2-
      STIPULATION FOR DISMISSAL OF EDWARD PRIETO, HECTOR BAUTISTA, REIKO MATSUMURA and
                         GARY HALLENBECK WITH PREJUDICE AND ORDER
